Selected Railroad Statistics- unaudited Three months ended December 31 Year ended December 31 Financial measures Key financial performance indicators (1) Total revenues ($ millions) Rail freight revenues ($ millions) Operating income ($ millions) Net income ($ millions) Diluted earnings per share ($) Adjusted diluted earnings per share ($) (2) Free cash flow ($ millions) (2) Gross property additions ($ millions) Share repurchases ($ millions) Dividends per share ($) Financial position (1) Total assets ($ millions) (3) Total liabilities ($ millions) (3) Shareholders' equity ($ millions) Financial ratio Operating ratio (%) Operational measures(4) Statistical operating data Gross ton miles (GTMs) (millions) Revenue ton miles(RTMs) (millions) Carloads (thousands) Route miles (includes Canada and the U.S.) Employees (end of period) Employees (average for the period) Key operating measures Rail freight revenue per RTM (cents) Rail freight revenue per carload ($) GTMs per average number of employees (thousands) Operating expenses per GTM (cents) Labor and fringe benefits expense per GTM (cents) Diesel fuel consumed (US gallons in millions) Average fuel price ($ per US gallon) GTMs per US gallon of fuel consumed Terminal dwell (hours) Train velocity (miles per hour) Safety indicators (5) Injury frequency rate (per 200,000 person hours) Accident rate (per million train miles) Amounts expressed in Canadian dollars and prepared in accordance with United States generally accepted accounting principles, unless otherwise noted. See supplementary schedule entitled Non-GAAP Measures for an explanation of this non-GAAP measure. As a result of the retrospective adoption of new accounting standards in the fourth quarter of 2015, certain 2014 balances have been restated. See Note 2 – Accounting changes to the CN's 2015 unaudited Interim Consolidated Financial Statements for additional information. Statistical operating data, key operating measures and safety indicators are based on estimated data available at such time and are subject to change as more complete information becomes available, as such, certain of the comparative data have been restated. Definitions of these indicators are provided on our website, www.cn.ca/glossary. Based on Federal Railroad Administration (FRA) reporting criteria. CN | 2015 – Fourth Quarter 5 Supplementary Information - unaudited Three months ended December 31 Year ended December 31 % Change Fav (Unfav) % Change at constant currency Fav (Unfav) (2) % Change Fav (Unfav) % Change at constant currency Fav (Unfav) (2) Revenues ($ millions) (1) Petroleum and chemicals (4%) (13%) 4% (6%) Metals and minerals (21%) (29%) (3%) (13%) Forest products 12% (1%) 13% 2% Coal (16%) (24%) (17%) (25%) Grain and fertilizers 1% (6%) 4% (3%) Intermodal 5% (1%) 5% - Automotive 13% (1%) 16% 4% Total rail freight revenues (1%) (10%) 4% (4%) Other revenues (7%) (17%) 4% (6%) Total revenues (1%) (10%) 4% (5%) Revenue ton miles (RTMs) (millions) Petroleum and chemicals (9%) (9%) (4%) (4%) Metals and minerals (28%) (28%) (12%) (12%) Forest products 3% 3% 4% 4% Coal (23%) (23%) (25%) (25%) Grain and fertilizers - - (3%) (3%) Intermodal 7% 7% 5% 5% Automotive - - 13% 13% Total revenue ton miles (5%) (5%) (3%) (3%) Rail freight revenue / RTM (cents) Petroleum and chemicals 6% (4%) 8% (2%) Metals and minerals 10% (3%) 9% (2%) Forest products 8% (4%) 10% (2%) Coal 9% (1%) 10% (1%) Grain and fertilizers 1% (6%) 7% - Intermodal (2%) (7%) - (5%) Automotive 13% (1%) 2% (9%) Total rail freight revenue per RTM 5% (5%) 8% (1%) Carloads (thousands) Petroleum and chemicals (5%) (5%) (2%) (2%) Metals and minerals (37%) (37%) (17%) (17%) Forest products - - 2% 2% Coal (17%) (17%) (16%) (16%) Grain and fertilizers (7%) (7%) (5%) (5%) Intermodal 5% 5% 7% 7% Automotive 61 58 5% 5% 5% 5% Total carloads (8%) (8%) (2%) (2%) Rail freight revenue / carload ($) Petroleum and chemicals 2% (8%) 6% (3%) Metals and minerals 26% 12% 16% 4% Forest products 12% (1%) 11% - Coal 1% (9%) (2%) (11%) Grain and fertilizers 9% 1% 10% 3% Intermodal - (6%) (2%) (7%) Automotive 7% (6%) 10% (1%) Total rail freight revenue per carload 8% (1%) 7% (2%) Statistical operating data and related key operating measures are based on estimated data available at such time and are subject to change as more complete information becomes available. (1)Amounts expressed in Canadian dollars. (2)See supplementary schedule entitled Non-GAAP Measures for an explanation of this non-GAAP measure. CN | 2015 – Fourth Quarter 6 Non-GAAP Measures - unaudited All financial information included in this supplementary schedule is expressed in Canadian dollars, unless otherwise noted. Adjusted performance measures Management believes that adjusted net income and adjusted earnings per share are useful measures of performance that can facilitate period-to-period comparisons, as they exclude items that do not necessarily arise as part of the normal day-to-day operations of Canadian National Railway Company, together with its wholly-owned subsidiaries, collectively the “Company”, and could distort the analysis of trends in business performance. The exclusion of such items in adjusted net income and adjusted earnings per share does not, however, imply that such items are necessarily non-recurring. These adjusted measures do not have any standardized meaning prescribed by GAAP and therefore, may not be comparable to similar measures presented by other companies. For the three months and year ended December 31, 2015, the Company reported adjusted net income of $941 million, or $1.18 per diluted share and $3,580 million, or $4.44 per diluted share, respectively. The adjusted figures for the year ended December 31, 2015 exclude a deferred income tax expense of $42 million ($0.05 per diluted share) resulting from the enactment of a higher provincial corporate income tax rate. For the three months and year ended December 31, 2014, the Company reported adjusted net income of $844 million, or $1.03 per diluted share and $3,095 million, or $3.76 per diluted share, respectively. The adjusted figures for the year ended December 31, 2014 exclude a gain on disposal of the Deux-Montagnes subdivision, including the Mont-Royal tunnel, together with the rail fixtures, of $80 million, or $72 million after-tax ($0.09 per diluted share). The following table provides a reconciliation of net income and earnings per share, as reported for the three months and year ended December 31, 2015 and 2014, to the adjusted performance measures presented herein. Three months ended December 31 Year ended December 31 In millions, except per share data Net income as reported $ Adjustments: Other income - - - Income tax expense - - 42 8 Adjusted net income $ Basic earnings per share as reported $ Impact of adjustments, per share - - Adjusted basic earnings per share $ Diluted earnings per share as reported $ Impact of adjustments, per share - - Adjusted diluted earnings per share $ CN | 2015 – Fourth Quarter 7 Non-GAAP Measures - unaudited Constant currency Financial results at constant currency allow results to be viewed without the impact of fluctuations in foreign currency exchange rates, thereby facilitating period-to-period comparisons in the analysis of trends in business performance. Measures at constant currency are considered non-GAAP measures and do not have any standardized meaning prescribed by GAAP and therefore, may not be comparable to similar measures presented by other companies. Financial results at constant currency are obtained by translating the current period results denominated in US dollars at the foreign exchange rates of the comparable period of the prior year. The average foreign exchange rates were $1.33 and $1.28 per US$1.00, respectively, for the three months and year ended December 31, 2015, and $1.14 and $1.10 per US$1.00, respectively, for the three months and year ended December 31, 2014. On a constant currency basis, the Company’s net income for the three months and year endedDecember 31, 2015 would have been lower by $87 million ($0.11 per diluted share) and $314 million ($0.39 per diluted share), respectively. Free cash flow Free cash flow is a non-GAAP measure that is reported as a supplementary indicator of the Company’s performance. Management believes that free cash flow is a useful measure of performance as it demonstrates the Company’s ability to generate cash for debt obligations and for discretionary uses such as payment of dividends and strategic opportunities. The Company defines its free cash flow measure as the difference between net cash provided by operating activities and net cash used in investing activities; adjusted for changes in restricted cash and cash equivalents and the impact of major acquisitions, if any. Free cash flow does not have any standardized meaning prescribed by GAAP and therefore, may not be comparable to similar measures presented by other companies. Three months ended December 31 Year ended December 31 In millions Net cash provided by operating activities $ Net cash used in investing activities Net cash provided before financing activities Adjustment: Change in restricted cash and cash equivalents - 60 15 Free cash flow $ CN | 2015 – Fourth Quarter 8 Non-GAAP Measures - unaudited Credit measures Management believes that the adjusted debt-to-total capitalization ratio is a useful credit measure that aims to show the true leverage of the Company. Similarly, the adjusted debt-to-adjusted earnings before interest, income taxes, depreciation and amortization (EBITDA) multiple is another useful credit measure because it reflects the Company’s ability to service its debt. The Company excludes Other income in the calculation of EBITDA. These measures do not have any standardized meaning prescribed by GAAP and therefore, may not be comparable to similar measures presented by other companies. Adjusted debt-to-total capitalization ratio December 31, Debt-to-total capitalization ratio (1) (2) 41.1% 38.3% Add: Impact of present value of operating lease commitments (3) 1.4% 1.7% Adjusted debt-to-total capitalization ratio 42.5% 40.0% Adjusted debt-to-adjusted EBITDA multiple In millions, unless otherwise indicated Twelve months ended December 31, Debt (2) $ $ Add: Present value of operating lease commitments (3) Adjusted debt $ $ Operating income $ $ Add: Depreciation and amortization EBITDA (excluding Other income) Add: Deemed interest on operating leases 29 28 Adjusted EBITDA $ $ Adjusted debt-to-adjusted EBITDA multiple (times) Debt-to-total capitalization is calculated as total Long-term debt plus Current portion of long-term debt, divided by the sum of total debt plus Total shareholders’ equity. As a result of the retrospective adoption of a new accounting standard in the fourth quarter of 2015, the 2014 debt balance has been adjusted and the related financial ratios have been restated. See Note 2 – Accounting changes to the Company’s 2015 unaudited Interim Consolidated Financial Statements for additional information. The operating lease commitments have been discounted using the Company’s implicit interest rate for each of the periods presented. The increase in the Company’s adjusted debt-to-total capitalization ratio at December 31, 2015, as compared to 2014, was mainly due to an increased debt level, reflecting a weaker Canadian-to-US dollar foreign exchange rate in effect at the balance sheet date and the net issuance of commercial paper. The Company’s adjusted debt-to-adjusted EBITDA multiple also increased, which was driven by the increased debt level as at December 31, 2015, partly offset by a higher operating income earned during 2015, as compared to 2014. CN | 2015 – Fourth Quarter 9 Consolidated Statements of Income - unaudited Three months ended Year ended December 31 December 31 In millions, except per share data Revenues $ Operating expenses Labor and fringe benefits Purchased services and material Fuel Depreciation and amortization Equipment rents 85 Casualty and other 70 Total operating expenses Operating income Interest expense Other income 16 13 47 Income before income taxes Income tax expense Net income $ Earnings per share Basic $ Diluted $ Weighted-average number of shares Basic Diluted See accompanying notes to unaudited consolidated financial statements. Consolidated Statements of Comprehensive Income - unaudited Three months ended Year ended December 31 December 31 In millions Net income $ Other comprehensive income (loss) Net gain on foreign currency translation 73 36 75 Net change in pension and other postretirement benefit plans Amortization of gain on treasury lock - - - Other comprehensive income (loss) before income taxes Income tax recovery 9 Other comprehensive income (loss) Comprehensive income $ See accompanying notes to unaudited consolidated financial statements. CN | 2015 – Fourth Quarter 10 Consolidated Balance Sheets - unaudited December 31 December 31 In millions Assets Current assets Cash and cash equivalents $ $ 52 Restricted cash and cash equivalents Accounts receivable Material and supplies Other Total current assets Properties Pension asset Intangible and other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities Accounts payable and other $ $ Current portion of long-term debt Total current liabilities Deferred income taxes Other liabilities and deferred credits Pension and other postretirement benefits Long-term debt Shareholders’ equity Common shares Common shares in Share Trusts - Additional paid-in capital Accumulated other comprehensive loss Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited financial statements. CN | 2015 – Fourth Quarter 11 Consolidated Statements of Changes in Shareholders’ Equity - unaudited Number of Common Accumulated common shares shares Additional other Total Share Common in Share paid-in comprehensive Retained shareholders’ In millions Outstanding Trusts shares (1) Trusts capital (1) loss earnings equity Balance at December 31, 2013 - $ $ - $ Net income Stock-based compensation 31 10 41 Modification of stock-based compensation awards Share repurchase programs Other comprehensive loss Dividends ($1.00 per share) Balance at December 31, 2014 - - Net income Stock-based compensation 95 36 Share repurchase programs Share purchases by Share Trusts Other comprehensive income Dividends ($1.25 per share) Balance at December 31, 2015 $ See accompanying notes to unaudited consolidated financial statements. (1)The Company reclassified certain 2013 and 2014 balances from Common shares to Additional paid-in capital to conform with the 2015 presentation. CN | 2015 – Fourth Quarter 12 Consolidated Statements of Cash Flows - unaudited Three months ended Year ended December 31 December 31 In millions Operating activities Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Gain on disposal of property - - - Changes in operating assets and liabilities: Accounts receivable 93 14 Material and supplies 77 41 4 Accounts payable and other - Other current assets 45 46 5 Pensions and other, net Net cash provided by operating activities Investing activities Property additions Disposal of property - - - Change in restricted cash and cash equivalents - 4 Other, net Net cash used in investing activities Financing activities Issuance of debt - Repayment of debt Net issuance (repayment) of commercial paper Common shares issued for stock options exercised, excess tax benefits, and other 56 6 75 30 Repurchase of common shares Purchase of common shares by Share Trusts - - - Dividends paid Net cash used in financing activities Effect of foreign exchange fluctuations on US dollar-denominated cash and cash equivalents 2 5 11 3 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period 52 Cash and cash equivalents, end of period $ $ 52 $ $ 52 Supplemental cash flow information Net cash receipts from customers and other $ Net cash payments for: Employee services, suppliers and other expenses Interest Personal injury and other claims Pensions Income taxes Net cash provided by operating activities $ See accompanying notes to unaudited consolidated financial statements. CN | 2015 – Fourth Quarter 13 Notes to Unaudited Consolidated Financial Statements 1 – Basis of presentation The accompanying unaudited Interim Consolidated Financial Statements, expressed in Canadian dollars, have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) for interim financial statements. Accordingly, they do not include all of the disclosures required by U.S. GAAP for complete financial statements. In management’s opinion, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. These unaudited Interim Consolidated Financial Statements have been prepared using accounting policies consistent with those used in preparing Canadian National Railway Company’s (the “Company”) 2014Annual Consolidated Financial Statements, except as disclosed in Note 2 - Accounting changes, and should be read in conjunction with such statements and Notes thereto. 2 – Accounting changes The following recent Accounting Standards Updates (ASUs) issued by the Financial Accounting Standards Board (FASB) were adopted by the Company during the current period. Standard Description Impact ASU 2015-17 Income Taxes, Balance Sheet Classification of Deferred Taxes Simplifies the presentation of deferred income taxes by requiring that deferred tax liabilities and assets be classified as noncurrent in a statement of financial position, thus eliminating the requirement to separate deferred income tax liabilities and assets into current and noncurrent amounts. The Company adopted this standard during the fourth quarter of 2015 on a retrospective basis. The current deferred income tax asset was reclassified as noncurrent and netted against the related noncurrent deferred income tax liability in the amount $58 million and $68 million as at December 31, 2015 and 2014, respectively. ASU 2015-03 Interest – Imputation of Interest Simplifies the presentation of debt issuance costs by requiring that such costs be presented in the balance sheet as a deduction from the carrying amount of debt. The Company adopted this standard during the fourth quarter of 2015 on a retrospective basis. Debt issuance costs have been reclassified from assets to Long-term debt in the amount of $42 million and $37 million as at December 31, 2015 and 2014, respectively. CN | 2015 – Fourth Quarter 14
